DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office action is responsive to the after final amendments submitted in accordance with the After Final Consideration program. As directed, claims 1, and 11-12 have been amended, and claim 5 has been cancelled. Thus, claims 1, and 11-13 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Trevor O’Neill on 08-04-2022.
The application has been amended as follows: 
1. (Currently amended) An actuator-equipped knee ankle foot orthosis comprising: a thigh-side brace to be attached to a user's thigh; a lower leg-side brace to be attached to the user's lower leg, the lower leg-side brace being connected to the thigh-side brace so as to be rotatable around the user's knee joint; an actuator unit attached to the thigh-side brace and capable of imparting assisting force around the user's knee joint to the lower leg-side brace; a thigh orientation detecting means capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh, wherein the thigh orientation detecting means comprises a triaxial angular velocity sensor configured to detect an angular velocity of the user's thigh and a triaxial acceleration sensor configured to detect an acceleration of the user's thigh; and a control device configured to manage operational control for the actuator unit, wherein for each gait cycle, the control device calculates a first Euler angle based on angular velocity data that is obtained by performing drift elimination on the angular velocity data received from the triaxial angular velocity sensor using angular velocity data from the triaxial angular velocity sensor when the user is at rest, calculates a second Euler angle calculated based on acceleration data from the triaxial acceleration sensor, and then calculates a combined Euler angle by combining a high-frequency component of the first Euler angle and a low-frequency component of the second Euler angle, wherein the control device calculates a thigh phase angle based on a hip joint angle calculated from the combined Euler angle and a hip joint angular velocity calculated from the hip joint angle, wherein the hip joint angle is not measured directly from a hip joint, wherein the control device obtains an assisting force to be imparted to the lower leg-side brace by applying the thigh phase angle to an assisting force control data, which is stored in the control device in advance and indicates a relationship between the thigh phase angle and a size of the assisting force to be imparted to the lower leg-side brace, -3 -TAKAHASHI et al.Application No. 16/303,957wherein the control device controls the actuator unit to output the assisting force, and wherein the control device inhibits an operation of the actuator unit in a case where a length of a vector defined by the hip joint angle and the hip joint angular velocity that has been used when calculating the thigh phase angle is between zero and the predetermined threshold value.
11. (Currently amended) An actuator-equipped knee ankle foot orthosis comprising: a thigh-side brace to be attached to a user's thigh; a lower leg-side brace to be attached to the user's lower leg, the lower leg-side brace being connected to the thigh-side brace so as to be rotatable aroundthe user's knee joint; an actuator unit attached to the thigh-side brace and capable of imparting assisting force around the user's knee joint to the lower leg-side brace; a thigh orientation detecting means capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh, wherein the angle- related signal is not a direct measurement of the hip joint angle; and a control device configured to manage operational control for the actuator unit, wherein for each gait cycle, the control device calculates a thigh phase angle based on the angle-related signal and a drift elimination process, obtains an assisting force to be imparted to the lower leg-side brace by applying the thigh phase angle to an assisting force control data, which is stored in the control device in advance and indicates a relationship between the thigh phase angle and a size of the assisting force to be imparted to the lower leg-side brace, and controls the actuator unit to output the assisting force,-4-TAKAHASHI et al. Application No. 16/303,957wherein the gait cycle includes a heel contact phase including a heel contact time point when the user's heel contacts a surface in front of the user's body axis, a stance phase when the heel-contacted leg, after heel contact, is relatively moved backward while being in contact with the surface surface since the end of the stance phase is raised and relatively moved forward, and wherein the assisting force control data is configured so that the actuator unit outputs no assisting force in a period after an initial stage of the swinging phase in which the actuator unit outputs the assisting force for rotating the lower leg-side brace in a knee bending direction around the user's knee joint to raise the user's leg, and wherein the control device inhibits an operation of the actuator unit in a case where a length of a vector defined by the hip joint angle and the hip joint angular velocity that has been used when calculating the thigh phase angle is between zero and the predetermined threshold value.  
12. (Currently amended) An actuator-equipped knee ankle foot orthosis comprising: a thigh-side brace to be attached to a user's thigh; a lower leg-side brace to be attached to the user's lower leg, the lower leg-side brace being connected to the thigh-side brace so as to be rotatable around the user's knee joint; an actuator unit attached to the thigh-side brace and capable of imparting assisting force around the user's knee joint to the lower leg-side brace; a thigh orientation detecting means capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh, wherein the angle- related signal is not a direct measurement of the hip joint angle; and a control device configured to manage operational control for the actuator unit, wherein for each gait cycle, the control device calculates a thigh phase angle based on the angle-related signal and a drift elimination process, obtains an assisting force to be imparted to the lower leg-side brace by applying the thigh phase angle to an assisting force control data, which is stored in the control device in advance and indicates a relationship between the thigh phase angle and the size of the assisting force to be imparted to the lower leg-side brace, and controls the actuator unit to output the assisting force, wherein the gait cycle includes a heel contact phase including a heel contact time point when the user's heel contacts a surface , after heel contact, is relatively moved backward while being in contact - 5 -TAKAHASHI et al.Application No. 16/303,957with the surfacesurface  wherein the control device inhibits an operation of the actuator unit in a case where a length of a vector defined by the hip joint angle and the hip joint angular velocity that has been used when calculating the thigh phase angle is between zero and the predetermined threshold value.
13. (Currently Amended) The actuator-equipped knee ankle foot orthosis according to claim 1, wherein the thigh-side brace does not extend above the hip joint, and, wherein the thigh orientation detecting means is disposed below the hip joint of the user.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Seo (US 2015/0190923) discloses certain aspects of claim 1 including an actuator-equipped knee ankle foot orthosis (1) (paragraph 49, lines 1-3; Figs. 1A-C) comprising: 
a thigh-side brace (22R, 23R and 22L, 23L) to be attached to a user's thigh (paragraph 75, lines 1-6; Fig. 1A); 
a lower leg-side brace (32R, 33R and 32L, 33L) to be attached to the user's lower leg (paragraph 75, lines 1-4; Fig. 1A), the lower leg-side brace (32R, 33R and 32L, 33L) being connected to the thigh-side brace (22R, 23R and 22L, 23L) so as to be rotatable around the user's knee joint (paragraph 75, lines 1-6; paragraph 88, lines 1-10; paragraph 89, lines 1-6; Fig. 1B); 
an actuator unit (30R, 30L) attached to the thigh-side brace (22R, 23R and 22L, 23L) and capable of imparting assisting force around the user’s knee joint to the lower leg-side brace (32R, 33R and 32L, 33L) (paragraph 85, lines 1-5; paragraph 88, lines 1-8; paragraph 90, lines 1-8); 
a thigh orientation detecting means (29R, 29L) capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh (paragraphs 62-66 discuss the angular sensors 29, 39, and 49 , with 29 being specific to the orientation of the thigh; paragraph 75, lines 1-5; see also Fig. 6 which shows positive and negative values for the hip joint angle, indicating that the sensor array is capable of detecting forward and backward thigh swing correlated to the hip joint angle),  wherein the thigh orientation detecting means (29R, 29L) includes a triaxial angular velocity sensor configured to detect an angular velocity of the user's thigh (paragraph 65, lines 1-8 disclose the use of an inertial measurement unit which includes a 3-axis inertial sensor or a gyro sensor; paragraph 62, lines 1-5 further disclose that the thigh orientation detecting means (29) can measure a joint angle and a joint angular velocity) and a triaxial acceleration sensor detecting an acceleration of the user's thigh (paragraph 65 outlines the usage of a 3-axis inertial sensor for the joint motion detecting unit 29, IMUs contain accelerometers for measuring angular acceleration);
and a control device configured to manage operational control for the actuator unit (30R, 30L) (“control unit” per paragraph 53 which can include a CPU, GPU, PSAO, and PCAO), wherein the control device (“control unit” per paragraph 53 which can include a CPU, GPU, PSAO, and PCAO) calculates a thigh phase angle based on a hip joint angle and a hip joint angular velocity calculated from the hip joint angle (see paragraph 71 which discusses the use of a walking phase calculated by measuring the motion of the hip joint (thigh orientation); paragraph 172 discusses that the hip joint angle and angular velocity detection shown in Fig. 6 is related to the user’s gait phase, such that the orientation of the user’s thigh throughout the gait cycle corresponds to the hip joint angle and hip joint angular velocity, the hip joint angle changes over the course of the gait cycle; see also paragraph 102 which explains the use of a PSAO to link the joint angle and the walking phase 140), wherein the control device obtains an assisting force to be imparted to the lower leg side brace (32R, 33R and 32L, 33L) by applying
the thigh phase angle to an assisting force control data, which is stored in the control device in advance and indicates the relationship between the thigh phase angle and a size of the assisting force to be imparted to the lower leg-side brace (32R, 33R and 32L, 33L), wherein the control device controls the actuator unit (30R, 30L) to output the assisting force (see paragraph 71 which discusses the use of a walking phase calculated by measuring the motion of the hip joint (thigh orientation), and subsequently based on this calculation, a knee joint actuator determines the assistant torque necessary to apply to the knee region; see also Fig. 3 and paragraph 129 which discuss the use of a single hinge angle and a reference trajectory to calculate an overall walking phase and determine assistant torque; further, paragraph 52 outlines the usage of a control unit configured to calculate a walking phase; paragraph 53 highlights that the control unit generates control signals for each walking assistant unit (20, 30, 40) located along each of the hip, knee, and ankle joints; paragraph 178 further outlines the utilization of a data look-up table corresponding to reference angle trajectories and preset assistant torque values that correspond to the angle at a given time point).
Seo fails to disclose wherein the control device calculates a first Euler angle based on angular velocity data that is obtained by performing drift elimination on the angular velocity data received from the triaxial angular velocity sensor using angular velocity data from the triaxial angular velocity sensor when the user is at rest, calculates a second Euler angle calculated based on acceleration data from the triaxial acceleration sensor, and then calculates a combined Euler angle by combining a high- frequency component of the first Euler angle and a low-frequency component of the second Euler angle, and further fails to disclose that the angle-related signal is not a direct measurement of the hip joint angle.
However, Weinberg teaches a method of calculating a first Euler angle based on angular velocity data that is obtained by performing drift elimination on the angular velocity data received from the triaxial angular velocity sensor using angular velocity data from the triaxial angular velocity sensor when the user is at rest (see paragraph 116 which describes the use of bias terms (B1-B3 in equation 44 and B4-B6 in equation 46), and paragraph 119 which describes that equations 44 and 46 are used to calculate the combined Euler angle represented in equations 50 and 51, and further see paragraphs 47 and 48 which describes an initialization process for the prosthetic which includes estimating the bias of a gyroscope while the user is at rest in order to account for the bias in the foregoing calculations, the same initialization and bias/drift is explained in paragraphs 105-106 for multi-axial embodiments; see also paragraph 119 which indicates that a gyroscope can be used to determine the high frequency aspects of either a roll or pitch angle 71 or 72), calculating a second Euler angle calculated based on acceleration data from the triaxial acceleration sensor (paragraph 119: an accelerometer can be used to determine the low frequency aspects of either a roll or pitch angle 75 or 76; paragraphs 119-129; Fig. 7; see also paragraph 35), and then calculates a combined Euler angle by combining a high- frequency component of the first Euler angle and a low-frequency component of the second Euler angle (combined angles 78 or79; see paragraphs 127-128 and Equations 50-51). Weinberg indicates that this motion sensing system is used within a prosthesis in order to estimate an angle of tilt (abstract, lines 1-8). Further, Weinberg indicates that the use of the filters and the bias terms cycles out unwanted information (see paragraph 119 “gyro drift”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device disclosed by Seo in order to provide the functionality taught by Weinberg such that a combined Eulerian angle may be calculated using high and low pass filters in order to attain the hip/thigh angular orientation without unwanted signal noise.
Presently modified Seo fails to disclose that the drift elimination step is done for each gait cycle that the angle-related signal is not a direct measurement of the hip joint angle.
However, Herr teaches a process of drift elimination on a triaxial sensor placed at the user’s thigh for each gait cycle (paragraph 111, lines 1-12 and paragraphs 103-104), for the purpose of obtaining correct data related to the user’s body part at each gait cycle by eliminating drift error (paragraph 111, lines 1-3 and paragraphs 103-104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drift elimination process disclosed by modified Seo by performing the elimination at each gait cycle as taught by Herr in order to get updated and corrected data for each of a user’s steps.
Modified Seo fails to disclose that the angle-related signal is not a direct measurement of the hip joint angle.
However, Ahn teaches an actuator-equipped knee ankle foot orthosis (1) wherein the thigh orientation detection means (“IMU” in paragraph 58; Fig. 6) can be located at the user’s hip (paragraph 58: the IMU can be positioned at 21R, 21L; Fig. 1) or alternatively the thigh orientation detection means (“IMU”) can be positioned at the user’s thigh (paragraph 58: the IMU can be positioned within 22R, 22L at the user’s thigh; Fig. 6). 
Because Seo and Ahn are both directed to the field of exoskeletons, and further because Ahn indicates that the relied upon IMUs can be placed at the hip, as in Seo, or at the thigh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the thigh orientation detection means of Seo to be positioned at the thigh, as taught by Ahn as an alternate arrangement. Further, as anatomically the thigh and the hip are attached, one of ordinary skill would recognize that the angle of the thigh corresponds to the angle of the hip as measured by the relied upon IMU.
Thus, now modified Seo includes an angle-related signal that is not a direct measurement of the hip due to the fact that the thigh orientation detection means is applied to the thigh rather than the hip (see paragraph 58 of Ahn).
However, the combination above fails to anticipate and/or render obvious the newly added limitations of independent claim 1 such that the control device inhibits an operation of the actuator unit in a case where a length of a vector defined by the hip joint angle and the hip joint angular velocity that has been used when calculating the thigh phase angle is less than a predetermined threshold value, where the hip joint angle and the thigh phase angle are between zero and the predetermined threshold value. Thus, newly amended claim 1 is allowable over the prior art.
Certain aspects of independent claims 11 and 12 are also disclosed by Seo, including: an actuator-equipped knee ankle foot orthosis (1) (paragraph 49, lines 1-3; Figs. 1A-C) comprising: 
a thigh-side brace (22R, 23R and 22L, 23L) to be attached to a user's thigh (paragraph 75, lines 1-6; Fig. 1A); 
a lower leg-side brace (32R, 33R and 32L, 33L) to be attached to the user's lower leg (paragraph 75, lines 1-4; Fig. 1A), the lower leg-side brace (32R, 33R and 32L, 33L) being connected to the thigh-side brace (22R, 23R and 22L, 23L) so as to be rotatable around the user's knee joint (paragraph 75, lines 1-6; paragraph 88, lines 1-10; paragraph 89, lines 1-6; Fig. 1B); 
an actuator unit (30R, 30L) attached to the thigh-side brace (22R, 23R and 22L, 23L) and capable of imparting assisting force around the user’s knee joint to the lower leg-side brace (32R, 33R and 32L, 33L) (paragraph 85, lines 1-5; paragraph 88, lines 1-8; paragraph 90, lines 1-8); 
a thigh orientation detecting means (29R, 29L) capable of detecting an angle-related signal concerning a hip joint angle that is a forward and backward swing angle of the user's thigh (paragraphs 62-66 discuss the angular sensors 29, 39, and 49 , with 29 being specific to the orientation of the thigh; paragraph 75, lines 1-5; see also Fig. 6 which shows positive and negative values for the hip joint angle, indicating that the sensor array is capable of detecting forward and backward thigh swing correlated to the hip joint angle); 
and a control device managing operational control for the actuator unit (30R, 30L) (“control unit” per paragraph 53 which can include a CPU, GPU, PSAO, and PCAO), 
wherein the control device (“control unit”) calculates a thigh phase angle based on the angle-related signal, obtains an assisting force to be imparted to the lower leg-side brace by applying the thigh phase angle to an assisting force control data, which is stored in the control device in advance and indicates the relationship between the thigh phase angle and the size of the assisting force to be imparted to the lower leg-side brace (32R, 33R and 32L, 33L), and controls the actuator unit (30R, 30L) to output the assisting force (see paragraph 71 which discusses the use of a walking phase calculated by measuring the motion of the hip joint (thigh phase orientation), and subsequently based on this calculation, a knee joint actuator determines the assistant torque necessary to apply to the knee region; see also Fig. 3 and paragraph 129 which discuss the use of a single hinge angle and a reference trajectory to calculate an overall walking phase and determine assistant torque; further, paragraph 52 outlines the usage of a control unit configured to calculate a walking phase; paragraph 53 highlights that the control unit generates control signals for each walking assistant unit (20, 30, 40) located along each of the hip, knee, and ankle joints; paragraph 178 further outlines the utilization of a data look-up table corresponding to reference angle trajectories and preset assistant torque values that correspond to the angle at a given time point in the gait cycle), 
wherein a gait cycle (walking phase 140) includes a heel contact phase including a heel contact time point when a user's heel contacts the ground in front of a user's body axis (paragraph 102 discuses that one cycle of the walking phase 140 is defined by the time points the user’s foot touches the ground, such that 0% of the walking cycle phase corresponds to a time point when the swinging foot/leg touches the ground, and 100% of the walking cycle phase corresponds to the moment immediately before the swinging foot/leg touches the ground again), 
a stance phase when the heel-contacted leg after heel contact is relatively moved backward while being in contact with the ground (Fig. 1B depicts the user’s left leg following a stance position in which the user’s knee/leg is in an extended position without bending, and the heel is moving relatively backwards as the heel is raised off of the ground before the leg’s swing phase; see also annotated Fig. 7B below; see also Fig. 8 and paragraphs 182-183 which describes the ground reaction force measured when the user’s foot is in contact with the ground during a gait phase), 
and a swing phase when the leg contacting the ground since the end of stance phase is raised and relatively moved forward (paragraph 90 outlines how the knee joint walking assistant units 30R and 30L assist in raising and lowering the leg throughout a gait phase; see annotated Fig. 7B below; see also Fig. 8 and paragraphs 182-183 which describes the ground reaction force measured when the user’s foot is in contact with the ground during a gait phase).  

    PNG
    media_image1.png
    310
    542
    media_image1.png
    Greyscale

Annotated Figure 7B indicates the knee joint angle at points through the gait phase. As previously discussed, the assistant torque is based on the knee joint angle at various points in the trajectory diagram. Outlined above are the first through fourth knee joint angle changes that require a different torque assistance pattern to achieve the position of the lower leg side brace corresponding to the knee joint angle required throughout the walking phase.
While Seo shows that there are times in which the output of the actuator does not assist the limb (see for example Fig. 9 which shows zero torque values throughout the walking phase), Seo fails to explicitly disclose that the assisting force control data is configured so that the actuator unit outputs no assisting force in a period after an initial stage of the swinging phase, and fails to disclose that the angle-related signal is not a direct measurement of the hip joint angle, and further fails to disclose a drift elimination process at each gait cycle.
However, Han teaches an orthosis device wherein the assisting force control data (“controller”) is adapted to output no assisting force (“augmentation torque and the impedance to be substantially zero”) in a period after an initial stage of the swinging phase in which the actuator unit (“powered actuator”) outputs the assisting force for rotating the orthosis in a bending (flexed) direction (paragraph 22: after a full flexion of the joint is sensed, no augmentation torque is output to the powered actuator during this portion of the swing phase following flexion). Han indicates that the zero torque value aids in modulating the joint to its desired position (paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control data disclosed by Seo with Han’s teachings such that the assisting force control data is configured so that the actuator unit outputs no assisting force in a period after an initial stage of the swinging phase in which the actuator unit outputs the assisting force for rotating the lower leg-side brace in a knee bending direction, so that the knee joint is modulated to its desired position after this initial swing phase.  
Presently modified Seo fails to disclose that the drift elimination step is done for each gait cycle that the angle-related signal is not a direct measurement of the hip joint angle.
However, Herr teaches a process of drift elimination on a triaxial sensor placed at the user’s thigh for each gait cycle (paragraph 111, lines 1-12 and paragraphs 103-104), for the purpose of obtaining correct data related to the user’s body part at each gait cycle by eliminating drift error (paragraph 111, lines 1-3 and paragraphs 103-104).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by modified Seo by performing drift elimination at each gait cycle as taught by Herr in order to get updated and corrected data for each of a user’s steps.
Modified Seo fails to disclose that the angle-related signal is not a direct measurement of the hip joint angle.
However, Ahn teaches an actuator-equipped knee ankle foot orthosis (1) wherein the thigh orientation detection means (“IMU” in paragraph 58) can be located at the user’s hip (paragraph 58: the IMU can be positioned at 21R, 21L; Fig. 1) or alternatively the thigh orientation detection means (“IMU”) can be positioned at the user’s thigh (paragraph 58: the IMU can be positioned within 22R, 22L at the user’s thigh; Fig. 6). 
Because Seo and Ahn are both directed to the field of exoskeletons, and further because Ahn indicates that the relied upon IMUs can be placed at the hip, as in Seo, or at the thigh, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the placement of the thigh orientation detection means of Seo to be positioned at the thigh, as taught by Ahn as an alternate arrangement. Further, as anatomically the thigh and the hip are attached, one of ordinary skill would recognize that the angle of the thigh corresponds to the angle of the hip as measured by the relied upon IMU.
Thus, now modified Seo includes an angle-related signal that is not a direct measurement of the hip due to the fact that the thigh orientation detection means is applied to the thigh rather than the hip (see paragraph 58 of Ahn).
However, the combination above fails to anticipate and/or render obvious the newly added limitations of independent claims 11 and 12 such that the control device inhibits an operation of the actuator unit in a case where a length of a vector defined by the hip joint angle and the hip joint angular velocity that has been used when calculating the thigh phase angle is less than a predetermined threshold value, where the hip joint angle and the thigh phase angle are between zero and the predetermined threshold value. Thus, newly amended claims 1 and 12 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785